Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00241-CV

                                  EX PARTE Rigoberto ACEVEDO

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-18410
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 25, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant, the State of Texas, filed a motion to dismiss this appeal. We grant the motion.

See TEX. R. APP. P. 42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P.

42.1(d)(absent agreement of parties, costs are taxed against appellant).


                                                    PER CURIAM